DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 18 May 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title of the invention be amended to reflect that method claims are presented.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,014,695. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims 1-14 anticipate the application claims 1-15.  
It is apparent that the application claims differ from the patent claims in that the patent claims are more specific.  Here, patent claims 1 and 9 each requires all of the elements recited in application claims 1 and 9 respectively, as well as the limitation “into containers” and the containment structure, contamination area and external cleaning area limitations.  Application claims 1 and 9 are not patentably distinct from patent claims 1 and 9, respectively, because the more specific patent claims anticipate the broader application claims.  The same is true for dependent claims 2-5, 7 and 10-15.  
The application claims and patented claims match-up as follows:

Application Claims
Patent Claims US 11,014,695
1
1
2
6
3
7
4
1
5
2
7
3
9
9
10
10
11
11
12
12
13
13
14
9
15
14


Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Regarding application claims 6 and 8, the limitations “wherein a top surface of the dispensing component is coplanar with a top surface of the plurality of dispensers” and “a top surface of the pathway component is coplanar with a top surface of the plurality of pathways” would have been obvious to a person having ordinary skill in the art since such limitations are merely directed to a change in shape or form of a component without altering its function.  A change in shape or form is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  These limitations in application claims 6 and 8 would have been mere modifications to the claimed subject matter already set forth in the patent claims as the modifications are merely a choice of design as to the shape or form of a component.
Claim Objections
Claims 16-20 are objected to because of the following editorial errors:
Claim 16, lines 9 and 10, “medication, wherein adjusting the pathway component comprises moving the first pathway to a filling area” should be changed to --medication, wherein adjusting the  dispensing component comprises moving the first  dispenser to [[a]] the filling area;--.
Claims 17-20 are also objected to as they depend directly or indirectly from objected to claim 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doble (US 767393) in view of Yuyama (US 2009/0139189).
Regarding claim 1, the Doble reference discloses a dispensing system comprising: a filling area (at hopper 1) where a plurality of goods are dispensed (see figs. 1 and 2); a pathway component (fig. 2, spider 3 and funnels 4) comprising a plurality of pathways (funnels 4) that include a first pathway (any one of the funnels 4), and a dispensing component (figs. 1 and 6, gear 21, fingers 51, arms 52 and receptacles 33) comprising a plurality of dispensers (receptacles 33 each with a valve 51) that include a first dispenser (any one of the receptacles 33) containing the goods, the dispensing component (21, 51, 52, 33) being rotatable to selectively position the first dispenser in the filling area (page 2, lines 80-90), the first dispenser dispensing the goods as a result of both the first dispenser (33) and the first pathway (4) being located in the filling area (1).
Note that the recitation in claim 1, “the first pathway being restricted to only dispense a first medication of the plurality of medications” is afforded little patentable weight as it is a statement of intended use of the dispensing device.  The claim fails to set forth any particular structure that would “restrict” the pathway to only dispense a first medication of a plurality of medications.  This recitation is an arbitrary requirement.  The claimed dispensing device could also be used in many different ways.  The recitation is related to how the dispensing device is intended to be used because no structure is positively recited in the claim that would constrain the interpretation of the prior art structure to only function as recited in the claim.
Note also that the claim does not require a plurality of medications, but only requires a first medication.  Additionally, the claim does not require that the first medication is somehow different from a plurality of medications.  Finally, the recitation in the claim of “a filling area where a plurality of medications are dispensed” is also a statement of intended use.
The Doble reference meets all of applicant’s claimed subject matter with the exception of the dispensing system being a medication dispensing system and the first dispenser containing the first medication.
The Yuyama reference discloses a dispensing system which is a medication dispensing system (prescription tablets) which includes a plurality of dispensers (tablet feeders 21 on drum 101) and wherein a first dispenser (21) contains a first medication (each tablet feeder 21 has an opening/closing member 120) (figs. 11a and 11b).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Doble dispensing system by having had the dispensing system be a medication dispensing system and to have had the first dispenser (receptacle 33) contain the first medication, as suggested by Yuyama, since it is routine for a skilled artisan to combine old and well known structures and their use in order to achieve predictable and successful results.  In this instance, a skilled artisan would have recognized that the use of a first medication as the goods in the dispensing system of Doble would have allowed the Doble dispensing system to have an additional use for dispensing mediation into the packages, especially since both the Doble and Yuyama dispensing systems are similar in that they make use of rotating dispensers.
Regarding claim 2, the Doble dispensing system, as modified by Yuyama above, teaches the medical dispensing system of claim 1, the first dispenser (Doble: receptacle 33), as a result of the first dispenser (Doble: receptacle 33) being located outside of the filling area (Doble: at hopper 1), being configured to prevent dispensing the first medication (this functional recitation is fully capable of being performed by the Doble dispensing system, as modified by Yuyama above).
Regarding claim 3, the Doble dispensing system, as modified by Yuyama above, teaches the medical dispensing system of claim 1, the first dispenser (Doble: receptacle 33), as a result of the first pathway (Doble: funnel 4) being located outside the filling area (Doble: hopper 1), being configured to prevent dispensing the first medication (this functional recitation is fully capable of being performed by the Doble dispensing system, as modified by Yuyama above).
Regarding claim 4, the Doble dispensing system, as modified by Yuyama above, teaches the medical dispensing system of claim 1.  The Yuyama reference also teaches a containment structure (Yuyama: enclosure including doors in fig. 1); and a contamination area interior to the containment structure (the area within the enclosure 1 where the filling of the tablets from the dispensers 21 into vials 4 occurs).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the Doble dispensing system with a containment structure; and a contamination area interior to the containment structure, as suggested by Yuyama, in order to provide a containment structure surrounding a contamination area, and the contamination area including the filling area and a portion of each of the pathway component and the dispensing component.  IN this instance, a skilled artisan would have recognized the benefit of enclosing the Doble dispensing system to prevent the escape of particles to the surrounding environment.
Regarding claim 5, the Doble dispensing system, as modified by Yuyama above, teaches the medical dispensing system of claim 4, wherein the dispensing component (Doble: 21, 51, 52, 33) is circular and the plurality of dispensers (Doble: 33) are disposed along a periphery of the dispensing component.
Regarding claim 7, the Doble dispensing system, as modified by Yuyama above, teaches the medical dispensing system of claim 4, wherein the pathway component (Doble: 3, 4) is circular and the plurality of pathways (Doble: 4) are disposed along a periphery of the pathway component.
Regarding claim 9, the Doble reference discloses a dispensing system comprising: a filling area (at hopper 1) where a plurality of goods are dispensed (see figs. 1 and 2); a circular pathway component (fig. 2, spider 3 and funnels 4) comprising a plurality of pathways (funnels 4) that include a first pathway (any one of the funnels 4), and a dispensing component (figs. 1 and 6, gear 21, fingers 51, arms 52 and receptacles 33) comprising a plurality of dispensers (receptacles 33 each with a valve 51) that include a first dispenser (any one of the receptacles 33) containing the goods, the dispensing component (21, 51, 52, 33) being rotatable to selectively position the first dispenser in the filling area (page 2, lines 80-90), the first dispenser dispensing the goods as a result of both the first dispenser (33) and the first pathway (4) being located in the filling area (1).
Note that the recitation in claim 9, “the first pathway being restricted to only dispense a first medication of the plurality of medications” is afforded little patentable weight as it is a statement of intended use of the dispensing device.  The claim fails to set forth any particular structure that would “restrict” the pathway to only dispense a first medication of a plurality of medications.  This recitation is an arbitrary requirement.  The claimed dispensing device could also be used in many different ways.  The recitation is related to how the dispensing device is intended to be used because no structure is positively recited in the claim that would constrain the interpretation of the prior art structure to only function as recited in the claim.
Note also that the claim does not require a plurality of medications, but only requires a first medication.  Additionally, the claim does not require that the first medication is somehow different from a plurality of medications.  Finally, the recitation in the claim of “a filling area where a plurality of medications are dispensed” is also a statement of intended use.
The Doble reference meets all of applicant’s claimed subject matter with the exception of the dispensing system being a medication dispensing system and the first dispenser containing the first medication.
The Yuyama reference discloses a dispensing system which is a medication dispensing system (prescription tablets) which includes a plurality of dispensers (tablet feeders 21 on drum 101) and wherein a first dispenser (21) contains a first medication (each tablet feeder 21 has an opening/closing member 120) (figs. 11a and 11b).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Doble dispensing system by having had the dispensing system be a medication dispensing system and to have had the first dispenser (receptacle 33) contain the first medication, as suggested by Yuyama, since it is routine for a skilled artisan to combine old and well known structures and their use in order to achieve predictable and successful results.  In this instance, a skilled artisan would have recognized that the use of a first medication as the goods in the dispensing system of Doble would have allowed the Doble dispensing system to have an additional use for dispensing mediation into the packages, especially since both the Doble and Yuyama dispensing systems are similar in that they make use of rotating dispensers.
Regarding claim 10, the Doble dispensing system, as modified by Yuyama above, teaches the medical dispensing system of claim 9, and teaches that the pathway component (Doble: 3, 4) has a pathway holding position outside (where the funnel 4 and receptacle 33 are not in registry) the filling area (Doble: at hopper 1).
Regarding claim 11, the Doble dispensing system, as modified by Yuyama above, teaches the medical dispensing system of claim 10, and teaches that the dispensing component (Doble: 21, 51, 52, 33) comprising a dispenser holding position outside (where the funnel 4 and receptacle 33 are not in registry) the filling area (Doble: at hopper 1).
Regarding claim 12, the Doble dispensing system, as modified by Yuyama above, teaches the medical dispensing system of claim 9, the first dispenser (Doble: 33), as a result of the first dispenser (Doble: 33) being located outside of the filling area (Doble: hopper 1), being configured to prevent dispensing the first medication (if not in registry, the receptacle 33 cannot be actuated to dispense).
Regarding claim 13, the Doble dispensing system, as modified by Yuyama above, teaches the medical dispensing system of claim 12, the first dispenser (Doble: 33), as a result of the first pathway (Doble: 4) being located outside the filling area (Doble: hopper 1), being configured to prevent dispensing the first medication (if not in registry, the receptacle 33 cannot be actuated to dispense).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 4 above, and further in view of Yuyama (US 5481855).
Regarding claims 6 and 8, the Doble dispensing system, as modified by Yuyama above, teaches the medical dispensing system of claim 4, but does not teach wherein a top surface of the dispensing component is coplanar with a top surface of the plurality of dispensers, and wherein a top surface of the pathway component is coplanar with a top surface of the plurality of pathways.
However, the Yuyama ‘855 reference teaches that it is old and well known in the relevant art to provide a dispensing component (4) including a plurality of dispensers (6), and a pathway component (5) with a plurality of pathways (5a) (see figs. 1, 2A and 2B, and col. 3, lines 9-14 and 24-26).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Doble dispensing system by having had a top surface of the dispensing component coplanar with a top surface of the plurality of dispensers, and a top surface of the pathway component coplanar with a top surface of the plurality of pathways, as suggested by Yuyama ‘855, in order to form the dispensing component and the pathway component as discs without changing their function.  Furthermore, such a modification would have involved a mere change in the shape or form of a component.  A change in shape or form is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Allowable Subject Matter
Claims 14 and 15 are dependent upon a rejected base claim, and are rejected based on nonstatutory double patenting.  Claims 14 and 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and on the submission of an acceptable terminal disclaimer to overcome the rejection based on nonstatutory double patenting set forth above in this Office action.
Claims 16-20 would be allowable if rewritten or amended to overcome the objection set forth above in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods and machines for dispensing material and articles.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        23 August 2022